     Case 3:17-cv-00025-DHB-BKE Document 92 Filed 04/20/20 Page 1 of 1

                                                                         FILED
                                                                  U.S.OiSTRiCi COURT
                                                                       AUGUSTA DIV.
               IN THE UNITED STATES DISTRICT COURT

             FOR THE SOUTHERN DISTRICT OF GEORCi^
                              DUBLIN DIVISION                    CLERK



ARTHUR LAWTON CLARK,

                   Plaintiff-Appellant,
                                                    Case No.:   CV 317-025
V.

                                                    Appeal No.: 19-11230-JJ
LYNN SHEFFIELD,SHERIFF,LT.
TOMMY BARRENTINE,DR.PETER
WROBEL,

                   Defendants-Appellees.

      The judgment in the above-styled action having been affirmed by the United

States Court of Appeals for the Eleventh Circuit,

      IT IS HEREBY ORDERED that the judgment of the United States Court of

Appeals for the Eleventh Circuit is made the judgment of this Court.

      SO ORDERED,this                 day of April, 2020.




                                      HONORABLE DUDLEY H. BOWm,JR.
                                      UNITED STATES DISTRICT COURT,
                                      SOUTHERN DISTRICT OF GEORGIA
